Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,337,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses calculating a distance to an object, the method comprising: projecting a reference pattern for detecting a movement of a lens to image the object into a field of view, using a projection system of a distance sensor; projecting a measurement pattern into the field of view using the projection system of the distance sensor; capturing an image of the field of view, wherein the object, the reference pattern, and the measurement pattern are visible in the image; calculating a distance from the distance sensor to the object, based on an appearance of the measurement pattern in the image and on an appearance of the reference pattern in the image.

Most Pertinent Prior Arts:
US 2011/0188054

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486